DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the vertex" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13-16, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubson (US 2017/0239094).
In regards to claim 1, Dubson teaches of an electrostatic spinning device of handheld type (see teaching of handheld electrostatic spinning device 10, abstract, and [0010, 0063-0086], Figs. 1-8) having a shape or a size that allows a user to hold the electrostatic spinning device with a hand ([0010]), comprising: 
a nozzle (50) that sprays spinning liquid that has been charged; 
a switch (start button 130) that controls spray operation of the spinning liquid; and 
a housing (100) that includes a bulging portion and a grip portion for grip of the user (handle 120), the bulging portion (see housing 100 with bulge, Fig. 1) bulging outward from a virtual line connecting a tip of the nozzle and an end of the switch on a side of the nozzle, an angle formed by an axis of the nozzle and an axis of the grip portion being 45 degrees or more.  
Dubson also teaches of a cartridge (container 170 that corresponds to the claimed cartridge), based on fig. 2A, in particular, the electrostatic spinning device is considered to have a portion that protrudes from a virtual line connecting the start button 130 and the nozzle 50. It is also considered that based on fig. 1 and 2, the axis line of the nozzle and the axis line of the handle create an angle of approximately 90 degrees.  Furthermore, based on the drawings, it is considered that the device is flat-shaped overall, and based on common technical knowledge, the housing is formed of an insulation material and the length of thread to be spun is 100 times or more than the thickness thereof.

In regards to claim 2-4, wherein the angle formed by the axis of the nozzle and the axis of the grip portion is 60 degrees or more and 90 degrees or less; wherein an angle formed by the axis of the nozzle and the virtual line is 25 degrees or more; and wherein the angle formed by the axis of the nozzle and the virtual line is 25 degrees or more and 90 degrees or less.  See teaching by Dubson, Fig. 1, wherein the arrangement of the grip portion of Dubson in relation to the axis of the nozzle being 90 degrees and would encompass the claimed angles. 
 
In regards to claims 13-16, the features are directed to the operation of the switch in how it can be either pushed to operate the spraying, stops spraying when detached, pushed toward an inside of the housing, and one switch is provided.  See Dubson regarding the button for operation which encompasses the claimed operation of the switch.

In regards to claim 21, further comprising a cartridge that houses the spinning liquid and that is detachably mounted in a mounted portion of the housing.   See Dubson with container 170, see also Figs. 2A, 2B, wherein in Fig. 2B, the container 170 can be accessed when the cover 15 is open and allowing access into compartment 16, see also [0078, 0085], see also teaching of the cartridge (container) that can be a carpule, syringe, a barrel [0015], and that it can be disposable [0017], see also teaching of the container that is to be received within a container bed [0030], and see step of inserting cartridge (container) into container bed of the dispensing mechanism of the handheld device 10, see claim 17 of Dubson.

In regards to claim 22, wherein the spinning liquid allows formation of deposit of fibers on a surface of an object, and a length of each of the fibers in the deposit is at least 100 times or more a thickness of the fiber.  Wherein, the fiber properties are the material formed by the claimed apparatus structure and directed to intended use and material worked upon by the apparatus and does not specifically limit the apparatus structure to distinguish from the prior art reference structures.

In regards to claim 23, wherein the spinning liquid contains following components (a), (b), and (c), and a mass ratio (b/c) of the component (b) and the component (c) is 0.4 or more and 50 or less: (a) one or more types of volatiles selected from alcohol and ketone; (b) water-insoluble polymer for fiber formation; and (c) water.  In regards to claim 23, this is an intended use of the device regarding the spinning liquid. See MPEP 2115, regarding Material or Article worked upon by apparatus Material or article worked upon does not limit apparatus claims.  Here, the structure as taught by Dubson is capable of operating/working upon the claimed spinning liquid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubson as applied to claim 1 above, and further in view of Yamaguchi (US 7823808) and Jordan (US 4311113), and Hodge (US 2010/0072309).
In regards to claim 5, wherein a portion of the housing between the nozzle and the switch is a flattened portion, and the switch is disposed at a position corresponding to an outer edge portion of the flattened portion of the housing.  See teaching of the button 130 in Figs. 1 and 2A of Dubson can be seen as a flattened portion on the housing and corresponds to the claimed switch. 
Further, it can be a change in the shape of the device regarding the portion of the housing and the switch, see in Yamaguchi regarding the flattened portion of the housing (20) with the switch (button 60) for an electrostatic spraying device.  Further alternative designs for the handheld housing can be seen in Jordan and Hodge.  
It would have been obvious for one of ordinary skill in the art to modify the housing of Dubson with the housing with the switch being a flattened portion as taught by Yamaguchi as it is a change in shape of the device, see MPEP 2144.04 (IV)(B), and as further seen in Jordan and Hodge of other alternate known design configurations for handheld electrostatic spraying devices.

In regards to claims 6-12 and 17, the features are directed to the features of the nozzle, switch, grip portion and of the arrangement elements including the ratio of distances or location of the switch or positioning of the grip.
While Dubson does not provide specifically of the claimed features, these are seen as changes in the shape of the elements of the device upon the housing.
Wherein, Yamaguchi teaches of a housing 10 for a electrostatic spraying device with nozzle 240, and power switch 60, the housing is generally flat disc, see Figs. 1-30, the shape of the housing taught being of the an different configuration compared to the teaching of Dubson.  Further, as seen in Jordan, housing 14 with grip portion 72, switch 70, and nozzle 62, wherein there is an angle of the grip to the housing and nozzle as seen in Fig. 4.  This is a different configuration from the teaching of Dubson.  Lastly, see Hodge regarding an electrostatic pain spraying device, with grip 11 with button 31 in relation to the housing (casing 12) of the device 10 with nozzle (see partial nozzle surrounds 19, 21, and end surround 13), with the ‘bulge’ accommodating the paint canister 16, see Figs 1-2.  Wherein the different designs of the handheld electrostatic device are known in the art particularly of the relation of the nozzle, button, and grip upon the housing.  Here, it is seen as a change in shape for the design of the device for allowing for the user to grip upon the housing and accessing the button in relation to the nozzle, see also see MPEP 2144.04 (IV)(B).
It would have been obvious for one of ordinary skill in the art to modify the housing of Dubson with the change in shape of the device, and as further seen in the alternate designs as taught by Yamaguchi, Jordan, and Hodge of other alternate known design configurations for handheld electrostatic spraying devices that one skilled in the art would recognize and incorporate different arrangements for the user in handling the device.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubson as applied to claim 1 above, and further in view of Wright (US 10322424) Gaw (US 6311903).
In regards to claim 18, wherein insulating material is used as material constituting the housing.  
Dubson does not specifically teach of the insulating material.
However, as seen in Wright, see Col. 6, lines 65-68 and Col. 16, lines 55-61, regarding the use of insulator element to electrically shield it from the outer housing of the sprayer/system.  Further the teaching includes the insulation element can be plastic, see Col. 9, lines 14-20.
Here, from the teaching of the plastic being insulation material, the housing of the device that includes being made from plastic, see teaching in Wright regarding the use of overmolded plastic and electrostatic epoxy as a material for the protective barrier used for the nozzle housing, see Col. 22, lines 12-29.  Further Gaw teaches of the housing of the device that includes the housing formed from plastic, see Col. 4, lines 45-54, as the features are injection molded.
Wherein the formation of the housing from plastic can be an insulating material.  The use of plastic for forming the housing is known in the arts particularly as a commonly known material used to construct the device, as it is known for the different designs formed particularly via injection molding.
It would have been obvious for one of ordinary skill in the art to modify the housing of Dubson can be made from plastic as taught by Gaw which is used as an insulating material as taught by Wright.

In regards to claim 19, having a region formed of conductive material at a position which a hand of a user comes into contact with during grip of the user.   
Dubson does not specifically teach of a region made from conductive material to be in contact with the hand of the user when the user is gripping the device.
See teaching in Wright regarding the strip 2715 of conductive material that is in contact with the user’s hand, see Col. 15, lines 1-7, as it acts as a electrical ground connection to the user.  Further, see teaching of the Gaw of the design to avoid electrostatic shock, wherein the user in in contact with the apply switch 8, wherein the switch is made from metal and/or a conductive contact or a grounding electrode, see Col. 9, lines 26-45.
It would have been obvious for one of ordinary skill in the art to modify the housing of the device of Dubson with a conductive material in a region for a user to come into contact as taught by either Wright and Gaw in order to provide an electrical ground connection to the user thereby to avoid electrostatic shock.

In regards to claim 20, wherein the switch is formed of conductive material.  See teaching by Gaw regarding the apply switch 8, see above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached PTO-892 form, of particular note:
Sumiyoshi (US 2004/0021017), see teaching of spray button 80 made from electrically conductive material, see [0066, 0086], and also teaching of a design for the handheld device, see Figs. 1-2B.
Hartle (US 5725161) of electrically insulating material for the housing, see electrically insulating extension portion 34 of the spray gun, see also teaching of electrically conductive handle portion 32, see Col. 3, lines 56-67.

The following are cited for different housing designs for handheld electrostatic devices, sprayers, fluid emitting devices:
	Funjiami (D940823S, D931410S) designs of a fluid emitting device.
	Gaw (D433193) sprayer design.
	Jeffries (US 5221050) electrostatic sprayer with handle, switch, and nozzle on a housing, see Fig. 7.
	Buschor (US 3608823) electrostatic device with handle, switch and nozzle on a housing, see Fig. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744